FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BENJAMIN GHEORGHE SILAGHI,                       No. 07-74378

               Petitioner,                       Agency No. A078-650-501

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Benjamin Gheorghe Silaghi, a native and citizen of Romania, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we dismiss

in part and deny in part the petition for review.

      We lack jurisdiction to review Silaghi’s contentions regarding the IJ’s

determination that his asylum application was time-barred because he did not

exhaust the issue before the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th

Cir. 2009) (en banc) (petitioner did not exhaust claim where he filed brief to the

BIA and the brief did not raise the issue). Silaghi also failed to exhaust any

challenge to the IJ’s denial of CAT relief. See id.

      Substantial evidence supports the agency’s adverse credibility determination

because Silaghi testified he knew his asylum application contained false statements

regarding alleged incidents of persecution, yet he failed to submit an amended

application or disclose the false information until confronted on cross-examination,

see Martinez v. Holder, 557 F.3d 1059, 1065 (9th Cir. 2009), and his explanation

for making the false statements does not compel a contrary conclusion, see Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony,

Silaghi’s withholding of removal claim fails. See Farah, 348 F.3d at 1156.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     07-74378